Citation Nr: 0503938	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  96-09 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a lesion of the 
left calf.  

2.  Entitlement to service connection for peptic ulcer 
disease, claimed as due to nonsteroidal anti-inflammatory 
drugs (NSAID) used secondary to service-connected left lower 
leg and right groin muscle strains.  

3.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for facial lesions.  

4.  Entitlement to an increased (compensable) evaluation for 
muscle strain of the left lower leg.  

5.  Entitlement to an increased (compensable) evaluation for 
muscle strain of the groin.  



Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from June 1953 to May 1955.  

In March 1975, service connection for a lesion on the left 
calf was denied by the Board of Veterans Appeals (Board).  

This matter initially came before the Board on appeal from a 
July 1995 decision by the RO which found that new and 
material evidence had not been submitted to reopen the claim 
of service connection for a lesion on the left calf, and 
denied service connection for peptic ulcer disease secondary 
to service-connected left lower calf and right groin muscle 
strains and increased ratings for facial lesions and muscle 
strains of the left lower leg and right groin.  The Board 
remanded the appeal to the RO for additional development in 
October 2000 and September 2003.  

The issue of an increased rating for facial lesions is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issues 
other than those being remanded for additional development 
have been obtained by VA.  

2.  Service connection for a lesion of the left calf was 
denied by the Board in March 1975.  

3.  The additional evidence received since March 1975 Board 
decision is either cumulative of evidence already of record 
or is not so significant that it must be considered in order 
to fairly decide the merits of the claim.  

4.  The veteran does not have peptic ulcer disease which is 
shown to be proximately due to or the result of or being 
aggravated by NSAID taken for a service-connected disability.  

5.  Left lower leg muscle strain is manifested by complaints 
of pain without objective evidence of functional limitation; 
the residuals are productive of not more than slight 
disability.  

6.  There are no current residuals of a right groin muscle 
strain nor is there any objective evidence of functional 
limitation; the residuals are productive of not more than 
slight disability.  


CONCLUSIONS OF LAW

1.  The March 1975 Board decision which denied service 
connection for a lesion on the left calf is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2004).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for a lesion on the 
left calf.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 
(West 2002); 38 C.F.R. §§ 3.156(a), 3.159, 20.1105 (2004).  

3.  Service connection for peptic ulcer disease secondary to 
NSAID taken for service-connected left leg and groin 
disabilities is denied.  38 U.S.C.A. §§ 1110, 1131, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.310 (2004).  

4.  The criteria for a compensable evaluation for left lower 
leg muscle strain are not met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.73, Part 4, Diagnostic Codes 5399-5312 
(2004).  

5.  The criteria for a compensable evaluation for muscle 
strain of the right groin are not met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.73, Part 4, Diagnostic Codes 5399-5313 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, although the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") 
noted that the statute and the regulation provide for pre-
initial-AOJ adjudication notice, the Court also specifically 
recognized that, where, as in the case currently before the 
Board, that notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice specifically complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159 because an initial AOJ adjudication had 
already occurred.   

The Board concludes that information and discussions as 
contained in the July 1995 rating decision, the February 1996 
statement of the case, the February 1997, November 1999, June 
2000, December 2002, and July 2004 supplemental statements of 
the case (SSOC), the October 2000 and September 2003 Board 
remands, and in letters sent to the veteran in January 1995, 
January and November 2000, and January 2004 have provided the 
veteran with sufficient information regarding the applicable 
regulations.  Additionally, these documents notified him why 
this evidence was insufficient to award the benefits sought.  
Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Concerning the claims of service connection for a skin lesion 
on the left calf and peptic ulcer disease, and an increased 
rating for muscle strain of the groin, the Board finds that 
the record has been fully developed, and that it is difficult 
to discern what further guidance VA could have provided to 
the veteran regarding what additional evidence he should 
submit to substantiate his claims.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).  

There is no indication that there is additional evidence to 
obtain; there is no additional notice that should be 
provided; and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  The Board concludes that any such 
error is harmless, and does not prohibit review of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).  

Finality

Service connection for a lesion on the left calf was denied 
by the Board in July 1975.  Therefore, the laws and 
regulations governing finality and reopening of previously 
disallowed claims is pertinent in the consideration of the 
current claims on appeal.  

Unless the Chairman of the Board orders reconsideration, or 
one of the other exceptions to finality apply, all Board 
decisions are final on the date stamped on the face of the 
decision.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  In 
this case, the veteran did not request reconsideration of the 
Board's decision and no other exception to finality apply.  
Hence, the July 1975 decision is final as to the evidence 
then of record.  Id.  

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West 2002).  Furthermore, the regulation pertaining to the 
definition of new and material has been amended.  (See 
38 C.F.R. § 3,156(a)).  However, this amendment is effective 
only for claims filed on or after August 29, 2001.  
Consequently, the current appeal will be decided under the 
old version of § 3.156(a) as is outlined in the decision 
below.  

As an initial matter, the Board must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004).  

New and material evidence is defined by regulations as 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

The evidence of record at the time of the July 1975 Board 
decision included the veteran's service separation 
examination and private medical records showing treatment for 
left calf problems from August 1973 to January 1974.  

The May 1955 service separation examination showed no 
pertinent complaints, abnormalities, or diagnosis referable 
to any left calf problem.  On examination, the lower 
extremities and musculoskeletal system were normal.  

The private medical report showed that the veteran was 
treated in August 1973 for pain in his left calf.  The 
veteran reported that he injured his left leg during military 
training in 1953.  The examiner noted that a February 1973 VA 
x-ray study showed no evidence of fracture or dislocation and 
no soft tissue abnormalities.  There appeared to be a three 
cm long condensation of bone elongated within the medullary 
canal of the shaft of the upper fibula indicative of a bone 
island.  The impression was probable neuroma of the left calf 
and sclerotic lesion in the proximal left fibula.  The 
examiner opined that the sclerotic lesion was not associated 
with the veteran's left calf pain.  

Subsequent exploratory surgery in December 1973 revealed some 
scar tissue at various levels but no evidence of a neuroma or 
other mass.  

In March 1975, the Board denied service connection for a left 
calf disability.  

By rating action in October 1976, service connection was 
established, in part, for muscle strain of the left lower 
leg, based on a showing of treatment for a pulled left calf 
muscle during active duty training in March 1976.  The left 
calf muscle strain was considered an additional disability 
distinct from the left calf lesion which was denied 
previously by the RO and upheld by the Board in July 1975.  

The evidence added to the record since the July 1975 Board 
decision includes numerous private and VA medical records for 
treatment from 1976 to 2004, and several VA examination 
reports.  The pertinent medical records show that the veteran 
was seen periodically for pain throughout his entire left 
lower extremity, including his leg, knee, and ankle.  In June 
1977, the veteran was examiner by J.H. Zeleny, M.D., who 
noted the 1973 exploratory surgery of the left calf.  The 
physician noted that the surgical wound healed except for a 
typical stitch abscess with pain in the same area.  The 
additional records do not reflect any pertinent abnormalities 
referable to any left calf lesion, other than some tenderness 
around the scar area.  

During the VA examination in October 2002, the examiner noted 
that the veteran reported a history of an injury to his left 
calf in service in 1953, and that he reinjured it during 
training in 1976.  The only objective findings were some 
slight decrease in muscle size of the left calf compared to 
the right side and tenderness around the site of the 
exploratory scar.  The examiner indicated that the claims 
file was not available for review, but opined that the 
current residual left leg injury may include some degree of 
tissue scar which was related to his time in service.

As to the lesion on the left lower calf, the Board finds no 
probative value in the examiner's opinion that it was related 
to military service as it was based on a history as provided 
by the veteran.  As shown by the records, the lesion on the 
left calf was the result of exploratory surgery in 1973, 
prior to the left calf muscle strain in 1976, for which 
service connection has been established.  Furthermore, the 
physician offered no explanation or analysis for his opinion.  
Medical history provided by a veteran and recorded by an 
examiner without additional enhancement or analysis is not 
competent medical evidence.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  

In summary, the Board finds that the additional evidence is 
not new and material, since it does not include competent 
medical findings linking the veteran's lesion of the left 
calf to military service.  The medical reports do not offer 
any new probative information and are merely cumulative of 
evidence already of record.  Accordingly, a basis to reopen 
the claim of service connection for a lesion on the left calf 
has not been presented.  



Secondary Service Connection

It is not contended, nor is it shown that the veteran 
developed peptic ulcer disease (PUD) in service or within one 
year thereafter.  Rather, it is averred that the use of 
medications to treat other, service-connected disabilities, 
caused PUD.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2004).  
Additionally, secondary service connection may be established 
for a disorder which is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 8 Vet. App. 374 (1995).  

Here the veteran asserts that service connection should be 
established for PUD disease secondary to his use of non-
steroidal anti-inflammatory drugs (NSAID) for his service-
connected muscle strains of the left lower leg and groin.  
However, he has presented no competent evidence showing that 
he was prescribed any NSAID for treatment of his service-
connected disabilities.  

The evidentiary record includes numerous VA and private 
medical records which show that he was prescribed several 
different medications, including steroids for multiple joint 
pain due to an unknown collagen disease.  (See January 1979 
private hospital discharge summary).  He was started on high 
doses of Prednisone and continued on other anti-inflammatory 
medications for several years, during which time he 
apparently developed some gastrointestinal symptoms.  In 
December 1987, a duodenal ulcer was diagnosed following an 
endoscopy at the St. Cloud Hospital.  However, all diagnostic 
studies, including esophagogastroduodenoscopy studies and an 
upper GI series at St. Cloud in December 1997, failed to 
reveal any evidence of PUD.  George Schoephoerster, M.D., 
noted in November 2000, that the veteran suffered from 
regional fibrositis, which was a direct result of an 
occupational injury.  He also indicated that the veteran 
suffered from chronic esophageal reflux related to his long-
term use of steroidal and non-steroidal antiinflammatory 
medication related to the regional fibrositis.

Although the veteran has repeatedly stated that he has PUD, 
the evidence of record shows that he has recurrent dysphagia 
with distal esophageal structure from chronic GERD and a 
small hiatus hernia, and that he has been on various 
medications for control of his symptoms.  In any event, there 
is no evidence that he was prescribed anti-inflammatory 
medications for his muscle strain of the left lower leg and 
groin.  Rather, the NSAIDs were prescribed for regional 
fibrositis.  Moreover, the veteran has not presented any 
competent medical opinion, other than by way of history as 
provided by the veteran, that any current gastrointestinal 
disorder is related to or aggravated by an medications taken 
for his service-connected muscle strains of the left lower 
leg or groin.  

There is no competent evidence contained in the claims 
folder, other than the veteran's contentions, which would 
tend to establish a medical link between his service-
connected muscle strain of the left lower leg and groin, and 
any gastrointestinal disorder, including claimed peptic ulcer 
disease.  The veteran, as a layman, is not competent to 
provide an opinion regarding medical causation or the 
etiological relationship between his history of peptic ulcer 
disease and his service-connected muscle strains.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

In the absence of any medical evidence linking the veteran's 
claimed peptic ulcer disease to his service-connected muscle 
strains of the lower left leg or groin, or that his 
nonservice-connected gastrointestinal symptoms have actually 
been aggravated by his service-connected disabilities, the 
Board finds no basis to grant service connection.  

Increased Rating

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.  

Left Lower Leg Muscle Strain

By rating action in October 1976, service connection was 
established, in part, for right groin muscle strain based on 
service medical records which showed treatment for a right 
groin muscle strain in March 1976.  A noncompensable 
evaluation assigned under the provisions of Diagnostic Code 
(DC) 5312, for injury to Muscle Group (MG) XIII, based on the 
absence of any abnormal findings pertaining to MG XIII on VA 
examination in October 1976.  

The function of MG XII is to control dorsiflexion, extension 
of the toes, and stabilization of the arch. Muscles in this 
group are the anterior muscles of the leg, including: 
Tibialis anterior, extensor digitorum longus, extensor 
hallucis longus; and peroneus tertius. 

Under DC 5312, a 30 percent rating applies if impairment is 
severe, a 20 percent rating applies if impairment is 
moderately severe, a 10 percent rating applies if impairment 
is moderate, and a noncompensable rating applies if 
impairment is slight.  38 C.F.R. § 4.73.  

In this case, the veteran has been examined by VA on at least 
three occasions.

During the March 1995 VA orthopedic examination, the veteran 
complained that he could not sit or stand for more than 45 
minutes or walk farther than 3 blocks secondary to increased 
pain and fatigue.  On objective examination, there was no 
tissue loss, and no evidence of muscle penetration due to the 
injury.  There was a surgical scar, barely visible in the 
left posterolateral lateral calf and nonsymptomatic.  There 
were no adhesions, no damages tendons, nerves, bones or 
joints.  Range of motion  of the left knee was normal.  There 
was some loss of motion of the left ankle in plantar flexion. 
Strength in the left leg was normal.  He walked with a slight 
limp on the left.  The diagnosis was left calf muscle injury 
in 1953 with residual symptoms.  The examiner noted that some 
records were not available.

In October 1999, the veteran underwent a VA orthopedic 
examination.  Regarding the left calf, the veteran indicated 
that it was only tender if he struck it against something, 
then remained tender for a few days before returning to the 
non-tender state.  Examination of the left calf revealed a 7 
mm scar in the lateral calf.  There was no tenderness by 
palpation in the area, and muscle mass was equal in both 
calves.  Heel and toe walking was normal.  The veteran had 
normal ambulation.  The impression was normal function of the 
left calf and no apparent abnormality of the muscle or mass.  
The area was only tender if it suffered an accidental blow at 
that spot.

During an October 2002 VA orthopedic examination, the 
examiner noted the unavailability of service medical records.  
The veteran gave a history of a skiing accident in service 
causing injury to the left calf.  He reported flare-ups 
several times a week requiring him to sit down.  On objective 
examination, while the left leg was slightly weaker than the 
right, he scored 5+/5 in all 4 extremities, demonstrated a 
full range of left knee motion, and moved the extremity with 
ease.  There was some discomfort with extension of the left 
leg against resistance.  The left calf measured slightly 
smaller than the right (14-7/8, left versus 151/2, right).  The 
examiner noted that while the left calf was smaller than the 
right, and there was some calf pain, both calves were strong 
in clinical assessment.  The veteran did continue normal 
physical activity, but did indicate a decrease in standing or 
walking due to left calf pain.

The evidentiary record also includes numerous private medical 
reports from 1995 to 2000.  Except for the veteran's 
occasional subjective complaints of pain, no objective 
findings of any impairment of MG XII have been demonstrated 
on any of the medical reports.  There was no evidence of 
atrophy, impairment of coordination, uncertainty of movement, 
or reflex or sensory impairment of the left knee or ankle 
found on any of the VA examinations.  Furthermore, there was 
no actual or functional limitation of motion in the left 
ankle or knee.  In fact, on the most recent VA muscle 
examination in October 2002, the veteran had no complaints 
pertaining his left calf other than fatigue on prolonged use, 
and tenderness if struck directly.  Even then, objective 
examination revealed a normal gait, and no identifiable 
abnormalities.  

In the Board's opinion, the evidence does not demonstrate 
that the left lower leg muscle strain results in more than 
slight impairment; an increased rating is not justified.

It is acknowledged that the veteran has subjective complaints 
of pain affecting his ability to stand or sit for prolonged 
periods.  In this case, however, while the veteran complained 
of pain associated with the disability at issue, "a finding 
of functional loss due to pain must be 'supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 
Vet.App. 80, 85 (1997).  While the veteran subjectively 
complained of discomfort in the extremes of movement, the 
pathology and objective observations of the claimant's 
behavior do not satisfy the requirements for a compensable 
evaluation.  Thus, the Board finds that 38 C.F.R. §§ 4.40, 
4.45, and 4.59 do not provide a basis for a higher rating. 


Right Groin Strain, MG XIII

The function of MG XIII is to control extension of hip and 
flexion of knee; outward and inward rotation of flexed knee; 
acting with the rectus femoris and sartorius  synchronizing 
simultaneous flexion of hip and knee and extension of hip and 
knee by belt-over-pulley action at knee joint.  Posterior 
thigh group includes the hamstring complex of 2-joint 
muscles: Biceps femoris, semimembranosus and, semitendinosus. 

Under DC 5313, a 40 percent rating applies if impairment is 
severe, a 30 percent rating applies if impairment is 
moderately severe, a 10 percent rating applies if impairment 
is moderate, and a noncompensable rating applies if 
impairment is slight.  38 C.F.R. § 4.73.  

In this case, the veteran has been examined by VA on a few 
occasions.

In October 1999, the veteran underwent a VA orthopedic 
examination.  In relating the right groin symptoms, he 
reported no limitation of function, and experienced pain only 
on the maximum range of motion.  Motion was not altered due 
to the symptom.  Examination of the right groin revealed no 
masses and there was no tenderness by palpation in the area.  
In a supine position, he could abduct the right leg to 60 
degrees, with some pain at the maximum limit of the range of 
motion.  The impression was right groin pain at maximum range 
of motion, which did not limit function or range of motion.

During an October 2002 VA orthopedic examination, the veteran 
gave a history of a skiing accident in service causing injury 
to the right groin muscle.  He did not elude to the right 
groin causing any pain.  On objective examination, he scored 
5+/5 in all 4 extremities.  There was a full range of motion 
in the right lower leg and right knee.  The right leg 
exhibited 0 - 60 degrees abduction, and normal adduction 
about 10 degrees past neutral and a normal Sowa's test.  The 
diagnosis was history of right groin pain.  

The evidentiary record also includes numerous private medical 
reports from 1995 to 2000.  Except for the veteran's 
occasional subjective complaints of pain, no objective 
findings of any impairment of MG XIII have been demonstrated 
on any of the medical reports.  In fact, on the most recent 
VA muscle examination in October 2002, the veteran had no 
complaints pertaining to his groin or MG XIII.  

In the Board's opinion, the evidence does not demonstrate 
that the right groin strain results in more than slight 
impairment; an increased rating is not justified.

In this case, however, while the veteran complained of pain 
associated with the disability at issue, "a finding of 
functional loss due to pain must be 'supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 
Vet.App. 80, 85 (1997).  While the veteran subjectively 
complained of discomfort in the extremes of movement, the 
pathology and objective observations of the claimant's 
behavior do not satisfy the requirements for a compensable 
evaluation.  Thus, the Board finds that 38 C.F.R. §§ 4.40, 
4.45, and 4.59 do not provide a basis for a higher rating. 


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for a lesion on the left 
calf, the appeal is denied.  

Service connection for peptic ulcer disease, claimed as due 
to nonsteroidal anti-inflammatory drugs used secondary to 
service-connected left lower leg and right groin muscle 
strains is denied.  

A compensable evaluation for left lower leg muscle strain is 
denied.  


A compensable evaluation for muscle strain of the right groin 
is denied.  


REMAND

Service connection was established for facial lesions under 
DC 7819 by rating action in January 1977, based on service 
medical records which showed treatment for facial sunburn and 
blisters on his lips with residual dermatology findings on VA 
examination shortly after discharge from service.  A 10 
percent evaluation for facial lesions has been in effective 
since February 1977.  

In December 2002, the RO determined that the additional 
findings of basal cell carcinoma of the right helix and 
seborrheic dermatitis of the face on VA examination in 
November 2002 were also due to sun exposure in service, and 
assigned separate ratings for seborrheic dermatitis under DC 
7806 and a noncompensable evaluation for excised carcinoma of 
the right helix under DC 7800.  

In this case, the veteran's skin abnormalities all derived 
from the same injury (sun burn) and affect the same body part 
(head, face, ears) for which the rating code provides a 
specific diagnostic code, i.e., 7800; disfigurement of the 
head, face, or neck.  Thus, all of the veteran's skin 
abnormalities should be rated under the same rating code.  To 
do otherwise would violate the provisions of 38 C.F.R. § 4.14 
which prohibit assignment of separate ratings of the same 
manifestation under different diagnostic codes.  

Furthermore, the Board finds that the evidence from the most 
recent VA dermatological examination in November 2002 did not 
provide sufficient clinical findings to determine the 
severity of the veteran's skin disorder.  

Given the absence of relevant clinical information, the Board 
finds that the current medical evidence of record is 
inadequate and that further development is necessary.  
Comprehensive findings conforming to the regulations are 
needed to evaluate the claim.  "The Board's consideration of 
factors which are wholly outside the rating criteria provided 
by the regulation is error as a matter of law."  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  The duty to assist 
includes providing a thorough and contemporaneous medical 
examination, especially where it is necessary to determine 
the current level of a disability.  Peters v. Brown, 6 Vet. 
App. 540, 542 (1994).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  


1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA, who treated him 
for any skin problems of the face and 
head, since February 2004.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtained records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran is to be notified of any 
unsuccessful efforts in this regard.  

2.  The veteran should be afforded a VA 
dermatological examination to determine 
the extent and severity of his skin 
disorder of the face.  Color photographs 
of the face, head, and right ear should 
be taken and included in the claims 
folder.  The claims folder and a copy of 
this remand must be made available to the 
examiners for review, and a notation to 
the effect that this record review took 
place should be included in the report.  
In addition, the examiners must be 
provided copies of all revisions of the 
rating criteria for the skin, so that 
findings (or the lack thereof) comporting 
with such criteria can be made.  The 
examiners should provide the 
answers/findings indicated below to each 
question or instruction posed.  

I.  Note whether the scars on the 
face and right ear are slightly, 
moderately, severely, or completely 
disfiguring (especially if producing 
a marked and unsightly deformity of 
the eyelids, lips or auricles); or 
whether the condition causes a 
complete or exceptionally repugnant 
deformity of one side of the face or 
a marked or repugnant bilateral 
disfigurement.  

II.  Is there tissue loss, 
cicatrisation, marked discoloration, 
or color contrast?  

III.  Of the following eight 
characteristics of disfigurement, 
which, if any, are present:  

1.  Scar 5 or more inches (13 
centimeters) in 
      length; 
2.  Scar at least one-quarter inch 
wide (0.6 cm) at 
      its widest part; 
3.  Scar surface or contour elevated 
or depressed 
      on palpation; 
4.  Scar adherent to underlying 
tissue; 
5.  Skin hypo- or hyper- pigmented 
in an area 
      exceeding 6 square inches (39 
square cm);  
6.  Skin texture abnormal 
(irregular, atrophic, 
      shiny, scaly, etc.) in an area 
exceeding 6 
      square inches (39 square cm); 
7.  Underlying soft tissue missing 
in an area 
      exceeding six square inches 
(39 square cm); 
8.  Skin indurated and inflexible in 
an area 
      exceeding 6 square inches (39 
square cm).  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised by the RO that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse effects 
on his claim.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine if the examiner 
has provided a response to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2004).  

6.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claims 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


